Title: To Benjamin Franklin from James Logan, 13 July 1747
From: Logan, James
To: Franklin, Benjamin


My friend B. Franklin
July 13. 1747
I received this afternoon a Copy of the Proposals for printing another Edition of Universal History of which I had a sight of the first vol: about two or three years since from my Friend Richd Peters, of which notwithstanding I could not approve of some particulars in the Preface which 1 was very sensible were wrong, tho’ I cannot remember at present what they were, yet I very much approve of the design, and should be much pleased with the sight of these 20 volls, tho’ I conceive there must be at least as many more to compleat the work. I should be pleased to know whether R.P. has the whole 9 volls in folio that have been publish’d. But I am of opinion that the Modern History of Europe had as well be omitted, and that they had as good only give what concerns the Asiaticks and Africans. Since these proposals are dated the 30th of May 1746 I admire they should not publish the first till January last. I presume thou hast not yet received any or more than one or two at most. I thank thee for thy new Catalogue but am sorry thy Friend Parker could have no help to range their Library into some tolerable order. Old as I am, now near 73, and much fail’d in all respects, I want to lay out about £200 Sterling more in Books which I shall do if I am so happy as to see a peace without farther disturbance and I have my Catalogue ready drawn. I should take it as a favour if I could see thee oftner here, for I want to ask divers questions; but shall add no more at present but that I am with great Truth and Reality Thy sincere Friend
J. Logan
